Exhibit 10.21

 

 

EMPLOYMENT AGREEMENT

 

      THIS AGREEMENT made by and between CAMBREX CORPORATION, a Delaware
corporation (the "Company"), and Tom Vadaketh, (the "Employee"), as of the 20th
day of January, 2017.

 

      WHEREAS, the Employee presently is a key management employee of the
Company, namely its Executive Vice President & Chief Financial Officer; and

 

      WHEREAS, the Board of Directors of the Company (the "Board"), on the
advice of its Compensation Committee, has determined that it is in the best
interests of the Company and its stockholders to assure that the Company will
have the continued dedication of the Employee, notwithstanding the possibility,
threat, or occurrence of a Change of Control (as defined below) of the Company.
The Board believes it is imperative to diminish the inevitable distraction of
the Employee by virtue of the personal uncertainties and risks created by a
pending or threatened Change of Control, to encourage the Employee's full
attention and dedication to the Company currently and in the event of any
threatened or pending Change of Control which provides the Employee with
individual financial security and which are competitive with those of other
corporations. In order to accomplish these objectives, the Board has caused the
Company to enter into this Agreement.

 

      NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

   1. Certain Definitions.

 

      (a) The "Effective Date" shall be the first date during the "Change of
Control Period" (as defined in Section 1(b)) on which a Change of Control
occurs. Anything in this Agreement to the contrary notwithstanding, if the
Employee's employment with the Company is terminated prior to the date on which
a Change of Control occurs, and it is reasonably demonstrated that such
termination (1) was at the request of a third party who has taken steps
reasonably calculated to effect a Change of Control or (2) otherwise arose in
connection with or anticipation of a Change of Control, then for all purposes of
this Agreement the "Effective Date" shall mean the date immediately prior to the
date of such termination.

 

      (b) The "Change of Control Period" is the period commencing on the date
hereof and ending on the second anniversary of such date; provided, however,
that commencing on the date one year after the date hereof, and on each
successive anniversary thereof (each such anniversary being hereinafter referred
to as a "Renewal Date"), the Change of control Period shall be automatically
extended so as to end on the third anniversary of such Renewal Date unless at
least sixty (60) days prior to such Renewal date the Company shall give notice
that the Change of Control Period shall not be so extended, in which event the
then current Change of Control Period shall not be extended and shall end on the
then applicable ending date.

 

 
 

--------------------------------------------------------------------------------

 

 

   2. Change of Control. For the purpose of this Agreement, a "Change of
Control" shall mean:

 

      (a) the acquisition (other than from the Company) by any person, entity or
"group" (within the meaning of Section 13 (d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934 (the "Exchange Act") but excluding for this purpose the
Company or its subsidiaries or any employee benefit plan of the Company or its
subsidiaries which acquires beneficial ownership of voting securities of the
Company) of "beneficial ownership" (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of fifteen percent (15%) or more of either the then
outstanding shares of common stock or the combined voting power of the Company's
then outstanding voting securities entitled to vote generally in the election of
directors; or

 

      (b) individuals who, as of the date hereof, constitute the Board (as of
the date hereof the "Incumbent Board") cease for any reason to constitute at
least a majority of the Board; provided that any person becoming a member of the
Board subsequent to the date hereof whose election or nomination for election by
the Company's stockholders (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the directors of the
Company, as such terms are used in Rule 14a-11 of Regulation 14A promulgated
under the Exchange Act) was approved by a vote of at least a majority of the

directors then comprising the Incumbent Board shall be, for purposes of this
Agreement, considered a member of the Incumbent Board; or

 

      (c) approval by the stockholders of the Company of either a
reorganization, or merger, or consolidation, with respect to which persons who
were the stockholders of the Company immediately prior to such reorganization,
merger or consolidation do not, immediately thereafter, own more than fifty
percent (50%) of the combined voting power entitled to vote generally in the
election of directors of the reorganized, merged or consolidated entity's then
outstanding voting securities, or a liquidation or dissolution of the Company,
or the sale of all or substantially all of the assets of the Company; or

 

      (d) the sale or disposition by the Company of all or substantially all of
the assets of the Company; or

 

      (e) any other event or series of events or which, notwithstanding any of
the foregoing provisions of this Section 2 to the contrary, is determined by a
majority of the Incumbent Board to constitute a Change of Control for the
purposes of this Agreement.

 

   3. Employment Period. The Company hereby agrees to employ the Employee, and
the Employee hereby agrees to remain in the employ of the Company, for the
period (the "Employment Period") commencing on the Effective Date and ending on
the second anniversary of such date; provided, however, that if a Change of
Control actually occurs but the Employee's employment is terminated by the
Company other than for Cause (as defined in Section 5(b) hereof) prior to the
occurrence of such Change of Control but within twelve (12) months after

 

 

 
 

--------------------------------------------------------------------------------

 

 

(a) the commencement of a tender offer for at least 15% of the Company's common
stock by any person (other than the Company, one of its subsidiaries or any
employee benefit plan sponsored or maintained by the Company or one of its
subsidiaries) that has not been withdrawn on or before the date of such
termination;

 

(b) the commencement of a proxy contest intended to remove control of the
Company's business from the Incumbent Board that has not been abandoned on or
before the date of such termination; or

 

(c) the execution of a definitive agreement to merge or otherwise consolidate
the Company with or into another corporation or to sell a substantial portion of
the Company's assets (in each case, other than a transaction involving only the
Company and one or more corporations or other entities directly or indirectly
owned and controlled by the Company) that is still binding on the parties
thereto at the date of such termination; the Effective Date of this Agreement
shall be deemed to be the day immediately prior to the date of such termination
and the date of such termination shall be deemed to be the Employee's Date of
Termination (as defined in Section 5(e) hereof) for the purposes of this
Agreement.

 

      4. Terms of Employment.

 

         (a) Position and Duties.

 

            (i) During the Employment Period, (A) the Employee's position shall
be at least commensurate in all substantial respects with the Employee's
position with the Company and its subsidiaries during the ninety-day period
immediately preceding the Effective Date and (B) the Employee's services shall
be performed at the location where the Employee was employed immediately
preceding the Effective Date or any office or location less than fifty (50)
miles from such location.

 

            (ii) During the Employment Period, the Employee agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Employee hereunder, to use the Employee's
reasonable best efforts to perform faithfully and efficiently such
responsibilities. It is expressly understood and agreed that to the extent that
any outside activities have been conducted by the Employee prior to the
Effective Date, the continued conduct of such activities subsequent to the
Effective Date shall not thereafter be deemed to interfere with the performance
of the Employee's responsibilities to the Company.

 

 
 

--------------------------------------------------------------------------------

 

 

         (b) Compensation.

 

            (i) Base Salary. During the Employment Period, the Employee shall
receive a base salary ("Base Salary") at a monthly rate at least equal to the
highest monthly base salary paid or payable to the Employee by the Company and
its subsidiaries during the twelve-month period immediately preceding the month
in which the Effective Date occurs. During the Employment Period, the Base
Salary shall be reviewed at least annually and shall be increased at any time
and from time to time as shall be substantially consistent with increases in
base salary awarded in the ordinary course of business to other key employees of
the Company and its subsidiaries. Any increase in Base Salary shall not serve to
limit or reduce any other obligation to the Employee under this Agreement.

 

            (ii) Annual Bonus. In addition to Base Salary, the Employee shall be
eligible (but not entitled) to receive, for each fiscal year during the
Employment Period, an annual bonus (an "Annual Bonus") (pursuant to any regular
incentive bonus plan maintained by the Company) in cash, restricted stock,
restricted stock units or other forms of remuneration on the same basis as with
respect to the fiscal year immediately preceding the fiscal year in which the
Effective Date occurs.

 

      5. Termination.

 

            (a) Death or Disability. This Agreement shall terminate
automatically upon the Employee's death. If the Company determines in good faith
that the Disability of the Employee has occurred (pursuant to the definition of
"Disability" set forth below), it may give to the Employee written notice of its
intention to terminate the Employee's employment. In such event, the Employee's
employment with the Company shall terminate effective on the thirtieth (30th)
day after receipt of such notice by the Employee (the "Disability Effective
Date"), provided that, within the thirty (30) days after such receipt, the
Employee shall not have returned to full-time performance of the Employee's
duties. For purposes of this Agreement, "Disability" means disability which, at
least twenty-six (26) weeks after its commencement, is determined to be total
and permanent by a physician selected by the Company or its insurers and
acceptable to the Employee or the Employee's legal representative (such
agreement as to acceptability not to be withheld unreasonably).

 

            (b) Cause. The Company may terminate the Employee's employment for
"Cause" or other than for Cause. For purposes of this Agreement, "Cause" shall
constitute either (i) personal dishonesty or breach of fiduciary duty involving
personal profit; (ii) the commission of a criminal act related to the
performance of duties, or the furnishing of proprietary confidential information
about the Company to a competitor, or potential competitor or third party whose
interests are adverse to those of the Company; (iii) habitual intoxication by
alcohol or drugs during work hours; or (iv) conviction of a felony.

 

 

 
 

--------------------------------------------------------------------------------

 

 

            (c) Good Reason. The Employee's employment may be terminated by the
Employee for Good Reason or other than for Good Reason. For purposes of this
Agreement, "Good Reason" means:

 

                  (i) relocation of the principal place at which the Employee's
duties are to be performed to a location more than fifty (50) miles from the
principal place where the Employee's duties were performed during the ninety-day
period immediately preceding the Effective Date;

 

                  (ii) a substantial reduction in the Base Salary, or in the
benefits or perquisites provided the Employee from those which pertained during
the 90-day period immediately preceding the Effective Date;

 

                  (iii) a substantial reduction in the Employee's,
responsibilities, authorities or functions from those which pertained during the
90-day period immediately preceding the Effective Date;

 

                  (iv) a substantial adverse change in the Employee's work
conditions from those which pertained during the 90-day period immediately
preceding the Effective Date; and

 

                  (v) any failure by the Company to comply with and satisfy
Section II(c) of this Agreement.

 

 

         (d) Notice of Termination. Any termination by the Company for Cause or
other than for Cause or by the Employee for Good Reason or other than Good
Reason shall be communicated by Notice of Termination to the other party hereto
given in accordance with Section 12(b) of this Agreement. For purposes of this
Agreement, a "Notice of Termination" means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon (ii) sets forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Employee's employment under the provision so indicated and
(iii) if the Date of Termination (as defined below) is other than the date of
receipt of such notice, specifies the termination date (which date shall be not
more than fifteen (15) days after the giving of such notice). The failure by the
Employee to set forth in the Notice of Termination any fact or circumstance
which contributes to a showing of Good Reason shall not waive any right of the
Employee hereunder or preclude the Employee from asserting such fact or
circumstance in enforcing his rights hereunder.

 

         (e) Date of Termination. "Date of Termination" means the date of
receipt of the Notice of Termination or any later date specified therein, as the
case may be; provided, however, that (i) if the Employee's employment is
terminated by the Company other than Cause or Disability, the Date of
Termination shall be the date on which the Company notifies the Employee of such
termination and (ii) if the Employee's employment is terminated by reason of
death or Disability, the Date of Termination shall be the date of death of the
Employee or the Disability Effective Date, as the case may be.

 

 
 

--------------------------------------------------------------------------------

 

 

      6. Obligation of the Company upon Termination.

 

         (a) Death. If the Employee's employment is terminated by reason of the
Employee's death, this Agreement shall terminate without further obligations to
the Employee's legal representatives under this Agreement, other than those
obligations accrued or earned and vested (if applicable) by the Employee as of
the Date of Termination, including, for this purpose (i) the Employee's full
Base Salary through the Date of Termination at the rate in effect on the Date of
Termination or, if higher, at the highest rate in effect at any time from the
ninety-day period preceding the Effective Date through the Date of Termination
(the "Highest Base Salary"), (ii) the product of the Annual Bonus paid to the
Employee for the last full fiscal year and a fraction, the numerator of which is
the number of days in the current fiscal year through the Date of Termination,
and the denominator of which is three hundred sixty-five (365) and (iii) any
compensation previously deferred by the Employee (together with accrued interest
thereon, if any) and not yet paid by the Company and any accrued vacation pay
not yet paid by the Company (such amounts specified in clauses (i), (ii) and
(iii) are hereinafter referred to as "Accrued Obligations"). All such Accrued
Obligations shall be paid to the Employee's estate or beneficiary, as
applicable, in a lump sum in cash within thirty (30) days of the Date of
Termination. Anything in this Agreement to the contrary notwithstanding, the
Employee's family shall be entitled to receive benefits at least equal to the
most favorable benefits provided by the Company and any of its subsidiaries
under such plans, programs, practices and policies relating to family death
benefits, if any, in accordance with the most favorable plans, programs,
practices and policies of the company and its subsidiaries in effect at any time
during the ninety-day period immediately preceding the Effective Date or, if
more favorable to the Employee and/or the Employee's family, as in effect on the
date of the Employee's death with respect to other key employees of the Company
and its subsidiaries and their families.

 

         (b) Disability. If the Employee's employment is terminated by reason of
the Employee's Disability, this Agreement shall terminate without further
obligations to the Employee; other than those obligations accrued or earned and
vested (if applicable) by the Employee as of the Date of Termination, including
for this purpose, all Accrued Obligations. All such Accrued Obligations shall be
paid to the Employee in a lump sum in cash within thirty (30) days of the Date
of Termination. Anything in this Agreement to the contrary notwithstanding, the
Employee shall be entitled after the Disability Effective Date to receive
disability and other benefits at least equal to the most favorable of those
provided by the Company and its subsidiaries to disabled employees and/or their
families in accordance with such plans, programs, practices and policies of the
Company and its subsidiaries in effect at any time during the ninety-day period
immediately preceding the Effective Date or, if more favorable to the Employee
and/or the Employee's family, as in effect at any time thereafter with respect
to other key employees of the Company and its subsidiaries and their families.

 

 
 

--------------------------------------------------------------------------------

 

 

         (c) Cause; Other than for Good Reason. If the Employee's employment
shall be terminated for Cause, this Agreement shall terminate without further
obligations to the Employee other than the obligation to pay to the Employee the
Highest Base Salary through the Date of Termination plus the amount of any
compensation previously deferred by the Employee (together with accrued interest
thereon, if any). If the Employee terminates employment other than for Good
Reason, this Agreement shall terminate without further obligations to the
Employee, other than those obligations accrued or earned and vested (if
applicable) by the Employee through the Date of Termination, including for this
purpose, all Accrued Obligations. All such Accrued Obligations shall be paid to
the Employee in a lump sum in cash within thirty (30) days of the Date of
Termination.

 

         (d) Good Reason; Other than for Cause or Disability. If, during the
Employment Period, the Company shall terminate the Employee's employment other
than for Cause, Disability, or death or if the Employee shall terminate his
employment for Good Reason:

 

            (i) the Company shall pay to the Employee in a lump sum in cash
within thirty (30) days after the Date of Termination the aggregate of the
following amounts:

 

                  A. to the extent not theretofore paid, the Employee's Highest
Base Salary through the Date of Termination; and

 

                  B. the product of (x) the highest Annual Bonus earned by the
Employee during the two fiscal years immediately preceding the Date of
Termination, or, if higher, the Employee's Target Bonus after the date of this
Agreement until an Annual Bonus has actually been earned and (y) a fraction, the
numerator of which is the number of days in the current fiscal year through the
Date of Termination and the denominator of which is three hundred sixty-five
(365); and

 

                  C. the product of (x) a fraction, the numerator of which is
twenty-four (24) minus the number of whole months the Employee has been employed
by the Company following the first anniversary of the Effective Date and the
denominator of which is twelve (12) and (y) the annualized Highest Base Salary;
and

 

                  D. the product of (x) fraction, the numerator of which is
twenty-four (24) minus the number of whole months the Employee has been employed
by the Company following the first anniversary of the Effective Date and the
denominator of which is twelve (12) and (y) the highest Annual Bonus earned by
the Employee during two fiscal years immediately preceding the Date of
Termination, provided that Employee's Annual Bonus under this Section after the
date of this Agreement shall be his Target Bonus until an Annual Bonus has
actually been earned; and

 

                  E. in the case of compensation previously deferred by the
Employee, all amounts previously deferred (together with accrued interest
thereon, if any) and not yet paid by the Company, and any accrued vacation pay
not yet paid by the Company; and

 

 
 

--------------------------------------------------------------------------------

 

 

                  F. for the remainder of the Employment Period, or such longer
period as any plan, program, practice or policy may provide, the Company shall
continue benefits to the Employee and/or the Employee's family at least equal to
those which would have been provided to them as if the Employee's employment had
not been terminated, in accordance with the most favorable employee benefit
plans of the Company and its subsidiaries (including health insurance and life
insurance) during the ninety-day period immediately preceding the Effective Date
or, if more favorable to the Employee, as in effect at any time thereafter with
respect to other key employees and their families; and

 

            (ii) all outstanding equity awards shall immediately vest and, as
applicable, become exercisable.

 

      7. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Employee's continuing or future participation in any benefit, bonus,
incentive or other plans, programs, policies or practices, provided by the
Company or any of its subsidiaries and for which the Employee may qualify, nor
shall anything herein limit or otherwise affect such rights as the Employee may
have under any stock option or other agreements with the Company or any of its
subsidiaries. Amounts which are vested benefits or which the Employee is
otherwise entitled to receive under any plan, policy, practice or program of the
Company or any of its subsidiaries at or subsequent to the Date of Termination
shall be payable in accordance with such plan, policy, practice or program
provided, however, that in the event the terms of any such plan, policy,
practice or program concerning the payment of benefits thereunder shall conflict
with any provision of this Agreement, the terms of this Agreement shall take
precedence but only if and to the extent the payment would not adversely affect
the tax exempt status (if applicable) of any such plan, policy, practice or
program and only if the Employee agrees in writing that such payment shall be in
lieu of any corresponding payment from such plan, policy, practice or program.

 

      8. Full Settlement. The Company's obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Employee or
others. In no event shall the Employee be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Employee under any of the provisions of this Agreement. The Company agrees to
pay, to the full extent permitted by law, all legal fees and expenses which the
Employee may reasonably incur as a result of any contest (regardless of the
outcome thereof) by the Company or others of the validity or enforceability of,
or liability under, any provision of this Agreement or any guarantee of
performance thereof (including as a result of any contest by the Employee about
the amount of any payment pursuant to Section 9 of this Agreement), plus in each
case interest at the applicable Federal rate provided for in Section 7872(f)(2)
of the Internal Revenue Code of 1986, as amended (the "Code").

 

 
 

--------------------------------------------------------------------------------

 

 

      9. Limitations on Payments to Employee.

 

(a) Notwithstanding any contrary provisions in any plan, program or policy of
the Company or in this Agreement, if it is determined that any payment or
benefit provided to or for the benefit of Employee whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise ("Payments") would be subject to the excise tax imposed by the Code
section 4999 ("Excise Tax"), the Company shall reduce Employee's Payments to the
extent necessary so that no portion thereof shall be subject to the Excise Tax.

 

(b) The Company shall defend, indemnify and hold harmless Employee from any
claims or liabilities resulting from or relating to its determinations under
Section 9(a).

 

      10. Non-competition. As a condition to receiving any benefits pursuant to
this Agreement, the Employee agrees that during his period of employment and
through the first anniversary of his Date of Termination, the Employee shall not
engage in or become associated with any Competitive Activity. For purposes of
this Section 10, a "Competitive Activity" shall mean any business or other
endeavor that engages in any country in which the Company or its Affiliates have
business operations in a business that directly or indirectly competes with all
or any substantial part of any of the business in which the Company or its
Affiliates is engaged at the time of the Employee's Date of Termination. The
Employee shall be considered to have become "engaged" or "associated" with a
Competitive Activity if he becomes involved as an owner, employee, officer,
director, independent contractor, agent, partner, advisor, lender, or in any
other capacity calling for the rendition of the Employee's personal services,
either alone or with any individual, partnership, corporation or other
organization that is engaged in a Competitive Activity and his involvement
relates in any respect to the Competitive Activity of such entity; provided,
however, that the Employee shall not be prohibited from owning less than two
percent of any publicly traded corporation, whether or not such corporation is
in competition with the Company. If, at any time, the provisions of this Section
10 shall be determined to be invalid or unenforceable, by reason of being vague
or unreasonable as to area, duration or scope of activity, this Section 10 shall
be considered divisible and shall become and be immediately amended to only such
area, duration and scope of activity as shall be determined to be reasonable and
enforceable by the court or other body having jurisdiction over the matter; and
the Employee agrees that this Section 10 as so amended shall be valid and
binding as though any invalid or unenforceable provision had not been included
herein.

 

      11. Confidential Information. The Employee shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its subsidiaries, and their
respective businesses, which shall have been obtained by the Employee during the
Employee's employment by the Company or any of its subsidiaries and which shall
not be or become public knowledge (other than by acts by the Employee or his
representatives in violation of this Agreement). After termination of the
Employee's employment with the Company, the Employee shall not, without the
prior written consent of the Company, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this Section 10 constitute a basis for deferring or withholding any amounts
otherwise payable to the Employee under this Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

      12. Successors.

 

                  (a) This Agreement is personal to the Employee and without the
prior written consent of the Company shall not be assignable by the Employee
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Employee's legal
representatives.

 

                  (b) This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns.

 

                  (c) The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, "Company" shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of

law, or otherwise.

 

      13. Miscellaneous.

 

                  (a) This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof an shall have no force or effect.

 

                  (b) All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

 

                  If to the Employee:

 

                      Mr. Tom Vadaketh

           _______________________

           _______________________

 

 

                  If to the Company:

 

                      Cambrex Corporation

                      One Meadowlands Plaza

                      East Rutherford, N.J. 07073

                      Attention: General Counsel

 

 

 
 

--------------------------------------------------------------------------------

 

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

                  (c) The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

 

                  (d) The Company may withhold from any amounts payable under
this Agreement such Federal, state or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

 

                  (e) The Employee's failure to insist upon strict compliance
with any provision hereof shall not be deemed to be a waiver of such provision
or any other provision thereof.

 

                  (f) This Agreement contains the entire understanding of the
Company and the Employee with respect to the subject matter hereof. This
agreement may not be amended or modified otherwise than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives.

 

                  (g) The Employee and the Company acknowledge that the
employment of the Employee by the Company or any of its subsidiaries prior to
the Effective Date is "at will", and, prior to the Effective Date, may be
terminated by either the Employee or the employer at any time. Upon a
termination of the Employee's employment or upon the Employee's ceasing to be an
officer of the Company, in each case, prior to the Effective Date, there shall
be no further rights under this Agreement.

 

       (h)     The Employee acknowledges that any payment made pursuant to this
agreement may be subject to the Company’s claw back policy adopted pursuant to
the Dodd-Frank Act.

 

 

 
 

--------------------------------------------------------------------------------

 

 

      14. Section 409A. Notwithstanding anything in this Agreement to the
contrary, to the extent the Employee would otherwise be entitled to a payment
during the six months beginning on the Date of Termination that would be subject
to the additional tax imposed under Section 409A of the Code, (i) the payment
will not be made to the Employee and instead will be made, at the election of
the Company, either to a trust in compliance with Rev. Proc. 92-64 or an escrow
account established to fund such payments (provided that such funds shall be at
all times subject to the creditors of the Company and its affiliates) and (ii)
the payment, together with interest thereon at the rate of "prime" plus 1%, will
be paid to the Employee on the earlier of the six-month anniversary of Date of
Termination or the Employee's death or disability (within the meaning of Section
409A of the Code). Similarly, to the extent the Employee would otherwise be
entitled to any benefit (other than a cash payment) during the six months
beginning on the Date of Termination that would be subject to the additional tax
under Section 409A of the Code, the benefit will be delayed and will begin being
provided (together, if applicable, with an adjustment to compensate the Employee
for the delay, with such adjustment to be determined in the Company's reasonable
good faith discretion) on the earlier of the six-month anniversary of the Date
of Termination or the Employee's death or disability (within the meaning of
Section 409A of the Code). The Company will establish the trust or escrow
account, as applicable, no later than ten days following the Employee's Date of
Termination. It is the intention of the parties that the payments and benefits
to which the Employee could become entitled in connection with termination of
employment under this Agreement comply with Section 409A of the Code. In the
event that the parties determine that any such benefit or right does not so
comply, they will negotiate reasonably and in good faith to amend the terms of
this Agreement such that it complies (in a manner that attempts to minimize the
economic impact of such amendment on the Employee and the Company).

 

      IN WITNESS WHEREOF, pursuant to the authorization from its Board of
Directors, the Company has caused these presents to be executed in its name on
its behalf, and the Employee has hereunto set his hand, all as of the day and
year first above written.

 

 

CAMBREX CORPORATION

 

 

 

By: /s/ Samantha Hanley                                

 

 

 

 

    /s/ Tom Vadaketh                                          

Tom Vadaketh

 